Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
Claims 1-11 are allowed because the prior art does not teach or suggest a charging apparatus having combination of elements in the claims including, among other limitations, the following features in independent claim 1:

A charging port that is connected with an external power source, when the first storage battery and the second storage battery are charged with electric power from the external power source, the charging port having a positive electrode terminal that is connected to a positive electrode side of the first storage battery, and a negative electrode terminal that is connected to a negative electrode side of the second storage battery, 
Wherein: 
In a case where the electric power output from the external power source is first electric power, the electric power source circuit is in a state where the first storage battery and the second storage battery are connected in parallel when the first storage battery and the second storage battery are charged with the first electric power, and 
In a case where the electric power output from the external power source is second electric power that is larger than the first electric power, the electric power source circuit is in a state where the first storage battery and the second storage battery are connected in series when the first storage battery and the second storage battery are charged with the second electric power.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/PAUL DINH/Primary Examiner, Art Unit 2851